IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD A. SPRAGUE, HON. RONALD             :   No. 100 MAP 2016
D. CASTILLE, AND HON. STEPHEN               :
ZAPPALA, SR.,                               :   Appeal from the Order of the
                                            :   Commonwealth Court dated October 5,
                    Appellants              :   2016 at No. 517 MD 2016.
                                            :
                                            :
             v.                             :
                                            :
                                            :
PEDRO A. CORTES, SECRETARY OF               :
THE COMMONWEALTH OF                         :
PENNSYLVANIA, IN HIS OFFICIAL               :
CAPACITY,                                   :
                                            :
                    Appellee                :


                         OPINION IN SUPPORT OF REVERSAL

JUSTICE DOUGHERTY                                        DECIDED: October 25, 2016

      I view the current controversy as different from the procedural question raised on

motion for reconsideration and decided by this Court on September 16, 2016. At this

juncture, the issue is whether res judicata applies, and as this Court has not answered

the substantive question originally presented — whether the ballot language at issue is

unconstitutionally misleading — I do not believe a decision on the merits has been

rendered by the Court.



      Justices Todd and Wecht join this opinion.